Title: To Benjamin Franklin from Ferdinand Grand, [before 1 February 1778]
From: Grand, Rodolphe-Ferdinand
To: Franklin, Benjamin


This letter deals with a projected public loan in France and Holland. Congress had instructed the commissioners in December, 1776, to borrow if possible two million sterling; Vergennes, willing to help with short-term expenses but not with a loan of this magnitude (the equivalent of 46 million l.t.), had encouraged them the following March to try the private sector. Their efforts to do so during the next eight months came to naught. News of Saratoga prompted them to make another effort that resulted in the manuscript loan certificate reproduced here. It was followed by a printed specimen, dated in pencil Feb. 1, 1778; another printed version, without date, was for a ten-year loan. Soon afterward the commissioners paid the printer, Boudet, for what we presume was printing samples. The loan was not floated, however, perhaps because the French government refused permission. But the need remained pressing, and the commissioners did not abandon hope; in late August they delicately sounded out Vergennes on whether they still might be allowed to tap, or try to tap, private French investors.
  
Paris ce mercredy soir [before February 1, 1778]
J’abuse peut etre de votre Complaisance Monsieur par la frequence de mes observations sur le meme sujet mais vous les excuserés en faveur du motif. La diversité des sommes pourroit causer du désordre et et des difficultés dans la Comptabilité et ne feroit qu’augmenter les Embarras sans faciliter L’operation. Une persone qui voudra placer mille Guinées prendra aussy bien dix promesses qu’une seule. Mr. Boudet vous remetra le modelle pour La hollande, mais il me semble qu’il ne convient pas de changer le Lieu parcequ’il est Indifferent, en lui meme. Mais il ne l’est pas de faire un faux, quelqu’inocent qu’il soit puisqu’etant a Paris le premier vous ne pouvez pas datter et signer à Amsterdam ce jour la. Nous voullions fixer L’Epoque ce matin au premier fevrier mais comme le Corps de la promesse et des Coupons le fixe au premier Janvier je ne vois point d’Inconvenient de le laisser de meme pour ne rien changer a l’Epreuve que le folio.
Je vous reitere Monsieur qu’il ne se peut rien ajouter aux tendres et respectueux Sentiments avec lesquels J’ay L’honneur d’etre Monsieur votre tres humble et tres obeissant serviteur
Grand
 
Addressed: A Monsieur / Monsieur Franklin / A Passy
Notation: Grand
